Barrish v Chiesa (2020 NY Slip Op 02375)





Barrish v Chiesa


2020 NY Slip Op 02375


Decided on April 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2020

Acosta, P.J., Richter, Manzanet-Daniels, Gische, Kapnick, JJ.


11416 154308/13

[*1]Jessica Barrish, et al., Plaintiffs-Respondents,
vJoseph Ari Chiesa, Defendant-Appellant.


Scott W. Pearl, P.C., New York (Scott W. Pearl of counsel), for appellant.
Reavis Page Jump LLP, New York (Mark H. Moore of counsel), for respondents.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered on or about April 26, 2019, which denied defendant's motion for partial summary judgment dismissing the fourth cause of action for intentional infliction of emotional distress, unanimously affirmed, with costs.
Defendant's motion was properly denied because a plaintiff can recover damages for emotional distress arising out of the intentional destruction of property (see Weisman v Weisman , 108 AD2d 853, 854 [2d Dept 1985]). Here, the May 15, 2012 criminal complaint and the October 12, 2012 transcript of the plea allocation defendant submitted in support of his motion establish that he pleaded guilty to the crime of aggravated animal cruelty and acknowledged that he "intensely assaulted and caused the death of a companion animal, that is, a cat, belonging to [plaintiff Jessica Barrish]."
Defendant submitted no evidence that established his initial burden to show that his conduct, in intentionally torturing and killing Jessica's cat and leaving its body for Jessica to find, was not extreme, outrageous or intended to cause, or disregarded a substantial probability of causing, severe emotional distress. He also failed to demonstrate that there is no causal connection between his conduct and Jessica's alleged injuries (see Murphy v Murphy , 109 AD2d 965, 966-967 [3d Dept 1985]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 23, 2020
CLERK